Citation Nr: 0614174	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  01-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
mechanical low back strain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from November 1992 to February 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued the veteran's 
previously assigned 10 percent evaluation for his service-
connected low back disability.  During the pendency of the 
appeal, the RO, in a subsequent October 2002 determination, 
increased the veteran's evaluation from 10 percent disabling 
to 20 percent disabling, effective March 27, 2000.

The record reflects that on his VA Form 9 received on January 
2, 2001, the veteran indicated that he wanted a BVA hearing 
at the local VA office.  However, on an "Appeal Hearing 
Options" sheet also received on January 2, 2001, the veteran 
elected to have a local hearing with an Indianapolis RO 
Hearing Officer.  The veteran was afforded a RO hearing in 
October 2001, at which time he waived his right to a Travel 
Board hearing.  (Transcript at page 1.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased rating is warranted for 
his service-connected low back disability.  The record 
reflects that the veteran has not been afforded a VA 
orthopedic examination since June 2002.  Although the Board 
finds that the findings found on such examination are 
sufficient to properly adjudicate the veteran's disability 
under the old spine regulations, they cannot be used to 
adjudicate the veteran's claim under the revised spine 
regulations.  Additionally, although the record does contain 
recent outpatient treatment records pertaining to his low 
back disability, such records do not contain the information 
necessary to properly adjudicate the veteran's claim under 
the revised regulations.  As such, the Board concludes that a 
new VA examination is warranted to determine the current 
nature and severity of the veteran's service-connected low 
back disability.  Such information would be useful in the 
Board's de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  

Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate his claim for an 
increased evaluation for his service-
connected low back disability, the 
evidence the veteran is expected to 
obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA. 

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  The veteran should be contacted and 
requested that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for his 
service-connected low back disability 
since December 1998.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  The examiner should 
specifically indicate the ranges of back 
motion, including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.

The orthopedic examiner should comment on 
any additional functional impairment due 
to pain, and the pathology associated 
with pain should be described.  With 
respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for a low back disability.  In 
readjudicating the claim, the RO should 
consider application of the schedular 
criteria in effect prior to September 26, 
2003, and the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, as well as 
the decision of the United States Court 
of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  Thereafter, if the determination 
remains adverse, the veteran and his 
representative should be afforded a 
supplemental statement of the case that 
includes all applicable legal precedent 
and pertinent Diagnostic Codes for 
rating the disability at issue.  The 
veteran should be afforded the 
appropriate period of time in which to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





